Citation Nr: 0003914	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968 
and from August 1970 to August 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that found that no 
new and material evidence had been submitted in support of 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Subsequent to the veteran's 
disagreement with the above rating decision, in a 
supplemental statement of the case (SSOC) dated in June 1999, 
the RO reopened the veteran's service connection claim based 
on the submission of new and material evidence.  

During the veteran's hearing before a Member of the Board, he 
withdrew the issue of an increased evaluation for his post-
traumatic stress disorder currently evaluated at 50 percent.  


FINDING OF FACT

Medical evidence of a nexus between bilateral hearing loss 
and the veteran's period of service has been submitted.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

During a physical examination dated in February 1966, the 
audiometry revealed no evidence of hearing loss.  In July 
1966, it was noted that the veteran had tinnitus from firing.  
In a separation examination dated in February 1968, there are 
no pertinent findings.  A report from VA examination dated in 
July 1969 relates only to orthopedic troubles and not to 
hearing loss.

Also included in the service medical records is an 
uninterpreted audiogram dated in January 1970.  In an 
examination report also dated in January 1970, the examiner 
noted left hear low frequency hearing loss.  The audiometer 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
15
LEFT
-10
40
15
N/A
25

During a July 1973 physical examination, the audiogram 
results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
N/A
15
LEFT
15
35
25
N/A
15

In the report from separation examination conducted in June 
1974, it was reflected that the audiogram results indicated 0 
decibel losses at all levels.  

VA examinations conducted in November 1974 and November 1976 
solely relate to treatment of orthopedic problems.


On March 1984 audiometry, the results are reflected as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
70
LEFT
40
50
55
70
65

In the remarks associated with the audiogram, the examiner 
noted that the veteran had reported trouble with hearing loss 
since his period of service in Vietnam when he was wounded 
during a booby trap grenade.

In a rating decision dated in April 1984, the RO denied 
entitlement to service connection for bilateral hearing loss 
based on a lack of evidence to substantiate that hearing loss 
was incurred during the veteran's period of active service.

A June 1984 VA audio examination in Temple, Texas revealed 
these results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
N/A
N/A
LEFT
35
45
50
N/A
N/A

The examiner noted mild to moderate bilateral hearing loss.

VA audiology examination out of Waco, Texas dated in June 
1984 disclosed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
50
70
LEFT
35
45
50
70
65

VA outpatient records extending from December 1988 to 
September 1989 do not relate to any hearing loss.  VA 
examination dated in August 1991 does not reflect treatment 
for hearing loss; only the veteran's continued complaints of 
increased hearing loss are mentioned.

Reflected on Form DD216 dated in July 1991, the veteran's 
hearing examination results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
65
65
LEFT
40
50
55
70
70

In Form DD216 dated in March 1992, the results of the 
veteran's hearing examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
65
65
LEFT
45
50
55
70
60

In VA outpatient records dated in 1997, other than the 
veteran's complaints of hearing loss, the records do not 
reflect pertinent treatment.

VA audiology examination dated in January 1997 revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
60
70
LEFT
45
55
60
70
70

In April 1997, the veteran underwent another VA audiology 
examination, during which the following results were 
reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
60
70
LEFT
45
55
60
70
60

During that examination, the examiner noted the veteran's 
reported history of a 20-year history of hearing loss.  The 
examiner also noted that the veteran had worked in a variety 
of noisy occupational environments.

In October 1997, a statement from a private clinical 
audiologist dated in July 1994 was included in the veteran's 
claims folder that reveals moderate to severe sensorineural 
bilateral hearing loss.  

In October 1997, the veteran had a personal hearing, during 
which time he testified that when he was a tank mechanic 
during his second period of service, he was exposed to very 
loud noise.  Transcript (T.) at 10.  Also, the veteran stated 
that during his first period of service, he was exposed to 
artillery rounds and a grenade explosion.  (T.) at 13 - 15.  
When asked about when he was first diagnosed with hearing 
problems, the veteran testified that he recalls that it was 
when he was working as a mechanic.  (T.) at 16.  

In a June 1999 SSOC, the RO found that the veteran had 
submitted new and material evidence to warrant a reopening of 
his service connection claim.  

VA audiogram conducted in August 1999 revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
55
65
LEFT
50
60
65
70
70
During that examination, the examiner noted that the 
veteran's bilateral hearing loss was consistent with the 
veteran's history of noise exposure, but that the effects of 
his civilian noise exposure as well as other factors could 
not be ruled out.

Also of record is the report from a September 1999 hearing 
examination.  In a recitation of the veteran's past medical 
history, the examiner noted the incident in service in which 
the veteran was wounded during an explosion and the veteran's 
exposure to a great deal of noise when he worked as a 
mechanic.  On examination, the examiner noted that all 
symptomatology related to the veteran's ears was normal.  
Also, the examiner noted that the audiograms of record are 
indicative of significant sensorineural hearing loss and 
stated that the veteran's bilateral hearing loss was 
consistent with the veteran's reported history of noise 
exposure. 

In November 1999, the veteran had a hearing before a Member 
of the Board, at which time he essentially asserted the same 
contentions that he had stated in his earlier hearing in 
1997.  Overall, the veteran attributed his hearing loss to 
exposure to gunfire during two major battles in which he was 
involved and the grenade explosion mentioned earlier above.  
The veteran also testified that he did not seek treatment in 
service for hearing loss and did not notice the problem until 
he was already separated from service.  (T.) at 4.  However, 
he stated that for the last four years in service, the 
veteran worked in a closed-in mechanic shop with large tanks 
and vehicles.  (T.) at 4.  Further, the veteran stated that 
he had had a bout with meningitis when in service and post-
service, he found out that such illness could contribute to 
some hearing loss.  (T.) at 8.   

Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, albeit remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including sensorineural hearing 
loss if the disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for bilateral hearing loss has 
requirements other than those indicated above.  See 38 C.F.R. 
§ 3.385 (1999). The threshold for normal hearing ranges from 
zero to twenty decibels, and any reading higher than twenty 
indicates some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, under VA law, service 
connection may only be granted for impaired hearing when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz reaches a level of 40 decibels or 
greater.  Also, impaired hearing will be considered a 
disability if the pure tone threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

Prior to a determination of entitlement to service 
connection, it is incumbent upon the veteran to submit a well 
grounded claim.  A well grounded claim is a meritorious 
claim, capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, and hereinafter referred to 
as Court) requires that for a claim to be well grounded, 
there must be competent evidence of current disability, of 
incurrence or aggravation of a disease or injury in service, 
and of a nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

In this veteran's case, he has established a well grounded 
claim by virtue of the clinical evidence of record that 
suggests a medical link between his current hearing loss and 
his period of active service.  Furthermore, the veteran has 
provided competent medical evidence so as to warrant a grant 
of service connection for his bilateral hearing loss.  The 
Board notes in particular that there was some evidence of 
hearing loss during a period of time while the veteran was in 
service.  Tinnitus was noted in 1966 and service connection 
is in effect for tinnitus.  While there were reportedly 
normal findings at the time of separation from service in 
1974, the examination reflects simply "0" decibel losses at 
every frequency.  Given the earlier audiometric findings, 
this result does not appear realistic.  Moreover, there is no 
audiogram on file to support the scores noted on the 
separation examination.  

Furthermore, during the most recent VA examinations in 1999, 
the Board wishes to point out that the VA examiners' 
recitation of the veteran's inservice history implies that 
the veteran's hearing loss could be the result of traumatic 
noise exposure during a grenade explosion or several battles 
while serving in Vietnam, as the veteran had continuously 
reported.  Although it is true that no one examiner 
specifically provided a medical opinion to relate any post-
service hearing loss to the veteran's period of service, the 
fact that the VA examiners in the 1999 audiological 
examinations felt it significant to record such history 
suggests that it was considered to be medically relevant.

Moreover, the veteran has provided consistent reports and 
testimony of the events inservice and treatment that ensued 
since separation from service to date.  The veteran has not 
varied in his account that his hearing problems began at the 
time when he experienced a grenade explosion during service 
in Vietnam and reported other incidences of exposure to noise 
in battle.  There is no question as to the veteran's 
inservice experiences and injuries, as confirmed in the 
service medical records and subsequent clinical records, and 
there is no doubt that the veteran served in a capacity as a 
gunner and marksman while on active duty in Vietnam.  
Although such reporting does not imply that such statements 
equate with competent medical opinions or that the veteran in 
this case is capable of rendering a competent medical 
opinion, the mere fact that his rendition of the series of 
events that occurred during his period of service in Vietnam 
are consistent and without change, and the fact that such 
occurrences are well-documented in the claims folder, merits 
attention.  Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  

Such assertions have particular importance when taken in 
tandem with the VA examiners' statements made during the 
August and September 1999 examinations, to the effect that 
the veteran's bilateral hearing loss is consistent with his 
reports of inservice traumatic noise exposure.  Therefore, 
based on those medical opinions, the Board has determined 
that in consideration of relative equipoise and reasonable 
doubt, there is an approximate balance between positive and 
negative evidence as to the merits of the veteran's claim.  
Thus, the benefit of the doubt in resolving this issue shall 
be given to the veteran, as provided under 38  U.S.C.A. 
§ 5107 (West 1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

